Citation Nr: 9922522	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  97-07 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Todd W. Bartimole, Attorney-
at-Law


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




REMAND

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.

The record contains a report of VA hospitalization in 
November 1995 showing that the veteran was found to have 
post-traumatic stress disorder (PTSD), but the report does 
not contain any information supportive of the diagnosis.  

The record also contains a report of a neuropsychological 
evaluation of the veteran in June 1996 which shows that the 
veteran was noted to have a history of PTSD but was not found 
to have PTSD on the current evaluation.  This evaluation was 
performed to determine if the veteran's acting out behavior 
was a function of neuropsychological deficits secondary to 
Parkinson's disease.  It was not performed to determine if 
the veteran meets the diagnostic criteria for a diagnosis of 
PTSD.  Moreover, the veteran has not been provided a VA 
psychiatric examination to determine if he has PTSD. 

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request the 
appellant to identify specific 
names, addresses, and approximate 
dates of treatment for all health 
care providers, private and VA, who 
may possess additional records 
pertinent to the claim for service 
connection for PTSD.  When the 
requested information and any 
necessary authorization have been 
received, the RO should attempt to 
obtain copies of all pertinent 
records which have not already been 
obtained.  

2.  Then, the RO should arrange for 
a VA examination of the veteran by a 
psychiatrist to determine if the 
veteran has PTSD.  Any indicated 
studies should be performed.  If a 
diagnosis of PTSD is made, the 
examiner should identify the 
elements supporting the diagnosis, 
to include the specific stressor(s) 
supporting the diagnosis.  If PTSD 
is not diagnosed, the examiner 
should explain why the veteran does 
not meet the criteria for this 
diagnosis.  The claims folders must 
be made available to and reviewed by 
the examiner.

3.  Then, the RO should undertake 
any other indicated development and 
readjudicate the issue on appeal.  
If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
and afford the appellant and her 
representative an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran or 
appellant until otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


